DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claims 1-7 are pending.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: None of the references characters in Figs. 1-3 are described in the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 1, 3, and 4  are objected to because of the following informalities:  
Claim 1 recites the limitation “API”. Correct wording of the term is required in addition the shortened word.
.

Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 U.S.C. 101.  They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter.  As such, they fail to fall within a statutory category. The “management interface”, “database”, “platform registration module”, “tokens collector, “general token publisher”, “API authentication interface” are not described in the disclosure to include  "concrete thing, consisting of parts, or of certain devices and combination of devices” as per the definition of a machine (MPEP 2106.03). 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al (US Patent No. 10,742,638 B1).
With respect to claim 1, Fischer teaches an authentication and authorization integration system with the heterogeneous cloud platforms (Abstract), comprising a management interface used by a user portal for managing heterogeneous cloud platforms (col. 4, lines 14-24 disclose managing application developed by other developers in a cloud based network environment); a database is used to store authentication information of the heterogeneous cloud platforms (col. 5, lines 15-21; col. 9, lines 33-48 disclose database 118 storing credential information used by the authentication and authorization system); a platform registration module is used to retrieve the authentication information of the heterogeneous cloud platforms from the database (col. 5, lines 15-21; col. 9, lines 33-48 disclose database lookups to perform authentication); a tokens collector used to collect tokens of the heterogeneous cloud platforms through the platform registration module, wherein the tokens are used to carry the authentication information and the platform information (col. 6, line 15-col. 7, line 36 disclose encapsulating the authentication results into a token and encrypting the token); a general Token publisher is used to issue a general Token, including to encrypt the tokens from the tokens collector, to pack the tokens in to a payload and issue the payload (col. 6, line 15-col. 7, line 36; col. 7, line 57-col. 8. line 11 disclose encapsulating the authentication results into a token and encrypting the token including payload); and an API authentication interface is used to retrieve the general Token when receiving a request for services (col. 9, lines 33-48; claim 12).



With respect to claim 3, Fischer teaches wherein the platform configuration further comprises the authentication protocol, including BasicAuth - OAuth and AD/LDAP (col. 6, lines15-36).

With respect to claim 4, Fischer teaches wherein the API authentication interface further comprises the function to validate an user information via an AD/LDAP server (col. 6, lines15-36).

With respect to claim 5, Fischer teaches wherein the general Token comprises an authentication status and an expiration time, and the authentication status can be successful or failed (col. 8, lines 1-11).

With respect to claim 6, Fischer teaches wherein the platform registration module is configured to record the authentication status and the management interface is configured to show the authentication status (col. 8, lines 1-11).

With respect to claim 7, Fischer teaches wherein the valid period of the general Token is the shortest among tokens collected by the tokens collector (col. 8, lines 1-11).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEIKH T NDIAYE whose telephone number is (571)270-3914.  The examiner can normally be reached on Monday-Friday 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H HWANG can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        
4/10/2021